                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                 AT CHATTANOOGA

 LAVERIS TOWNSEND, SR.,                         )
                                                )         Case No. 1:21-cv-87
        Plaintiff,                              )
                                                )         Judge Travis R. McDonough
 v.                                             )
                                                )         Magistrate Judge Christopher H. Steger
 HAMILTON COUNTY GOVERNMENT,                    )
                                                )
        Defendant.                              )
                                                )


                                             ORDER


       Before the Court is Magistrate Judge Christopher H. Steger’s report and recommendation

(Doc. 6) recommending that the Court (1) dismiss this action without prejudice under 28 U.S.C.

§ 1915(e)(2) and (2) deny as moot Plaintiff’s application to proceed in forma pauperis (Doc. 2).

No party has timely objected to the report and recommendation.

       After reviewing the record and the applicable law, the Court agrees with the magistrate

judge’s findings of fact, conclusions of law, and recommendation. Therefore, the Court

ACCEPTS and ADOPTS the report and recommendation (Doc. 6) pursuant to 28 U.S.C.

§ 636(b)(1), and ORDERS as follows: (1) this action is DISMISSED WITHOUT

PREJUDICE; and (2) Plaintiff’s application for in forma pauperis status (Doc. 2) is DENIED

AS MOOT.

       Additionally, the Court observes that Plaintiff has filed three other cases similar to this

one, all of which were also dismissed under 28 U.S.C. § 1915(e)(2). See Townsend et al. v.

Hamilton Cnty., Tenn. et al., No. 1:19-cv-275 (E.D. Tenn.); Townsend et al. v. Hamilton Cnty.

Gov’t et al., No. 1:20-cv-287 (E.D. Tenn.); Townsend v. Hamilton, 1:21-cv-81 (E.D. Tenn.).
Plaintiff is therefore REFERRED to the undersigned for consideration for vexatious-filer

designation under Standing Order 18-04.

       AN APPROPRIATE JUDGMENT WILL ENTER.


                                            /s/ Travis R. McDonough
                                            TRAVIS R. MCDONOUGH
                                            UNITED STATES DISTRICT JUDGE




                                               2
